Citation Nr: 0637784	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-05 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 50 percent for chronic 
contact dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board remanded the veteran's case for additional 
development in January 2004.  Additional medical evidence was 
added to the record and the RO issued a supplemental 
statement of the case (SSOC) in December 2005.

The veteran later submitted an outpatient treatment record 
from a private physician, dated in December 2005, that was 
received at the RO in January 2006.  The entry documented 
current treatment for the veteran's disability.  The RO did 
not consider the evidence or issue a new SSOC.  See 38 C.F.R. 
§ 19.31 (2006).  The veteran did not waive consideration by 
the agency of original jurisdiction (AOJ).  As the veteran's 
case is being remanded for additional development, the RO 
will have an opportunity to review the evidence in the first 
instance.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran submitted his original claim for service 
connection for a rash on various parts of his body in January 
1999.  The veteran submitted treatment records from J. E. 
Turner, M.D., in support of his claim.  Dr. Turner reported 
that the veteran had a chronic dermatitis of the hands that 
was suspected to be either psoriasiform-type dermatitis or 
dyshidrosis.  He said that the veteran had been treated with 
different modalities to include topical and systemic 
steroids.

The veteran was granted service connection for psoriasis in 
August 1999.  He was assigned a 10 percent rating.

The veteran was afforded a VA examination in January 2000.  
He was noted to have lesions on his hands, feet, left hip and 
thigh, both ears and possibly the scalp. 

The veteran's disability rating was increased to 30 percent 
in March 2000.

The veteran submitted his current claim for an increased 
rating in May 2000.  He had VA examinations in February 2001 
and November 2002.  A January 2003 addendum said that the 
veteran did not have psoriasis but rather it was chronic 
contact dermatitis.  At that time the examiner said that they 
thought the percentage of involvement was "less than 5%" 
but there was no indication if this was meant as percentage 
of total body or of exposed areas.  

Substantive changes were made to the schedular criteria for 
evaluating disabilities involving the skin by regulatory 
amendment effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  

The RO evaluated the veteran's skin disorder under both the 
prior and amended regulations.  The veteran was granted a 50 
percent rating under the prior regulations for chronic 
contact dermatitis in January 2003.  

The veteran's disability is evaluated under Diagnostic Code 
7806.  38 C.F.R. § 4.118 (2002); 38 C.F.R. § 4.118 (2006).  
Under the prior regulations a 50 percent rating is assigned 
where the disability is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when the disorder is exceptionally 
repugnant.  A 50 percent rating is the maximum schedular 
rating that can be assigned under the prior regulations.  
Thus the veteran can only achieve a higher rating through 
application of the amended criteria.

The amended criteria provide for a 60 percent rating where 
the disability is manifested by dermatitis or eczema covering 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

The veteran has received continued treatment from VA for his 
dermatitis.  There are outpatient records for the period from 
February 2000 to August 2005 associated with the claims 
folder.  However, the records do not provide the information 
necessary to apply the rating criteria, namely the amount of 
area involved.  There are descriptions of the areas of the 
body involved but not expressed in a manner that would allow 
for a fair adjudication of the claim.

Further, the veteran submitted a treatment note from Dr. 
Turner, dated in December 2005.  Dr. Turner had not treated 
the veteran for his dermatitis for several years.  Dr.  
Turner reported that he had given the veteran an injection of 
a steroid, Aristocort, to treat the latest symptoms.  The 
entry said that the veteran was to return if the treatment 
did not bring relief.  This is the latest treatment record 
from any source and it is not sufficient to conclude that the 
veteran has had constant, or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12 months.  A new VA examination is 
required.

Accordingly, the case is REMANDED for the following action:

1. The RO should request the veteran to 
identify all medical care providers who 
have treated him for his chronic contact 
dermatitis since 2005. The RO should 
obtain those records that have not been 
previously secured.

2.  The veteran should be afforded an 
examination to assess the current status 
of his contact dermatitis.  The claims 
folder and a copy of this remand should 
be made available to the examiner.  The 
examiner should use the Automated Medical 
Information Exchange (AMIE) worksheet for 
skin diseases in order to provide the 
information required in order to properly 
evaluate the level of disability.  The 
examiner should comment on whether the 
veteran's medications represent a 
constant or near constant systemic 
therapy at any time from August 30, 2002.  

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

